          Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 1 of 15



     Steven A. Nielsen (CSB 133864)
1    100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939
2    Phone: (415)-272-8210
     Steve@NielsenPatents.com
3
     David A. Chavous, Esq.
4    (Application for Admission Pro Hac Vice to be filed)
5    CHAVOUS INTELLECTUAL
     PROPERTY LAW LLC
6    793 Turnpike Street, Unit 1
     North Andover, MA 01845
7    Phone: (978) 655-4309
     Fax: (978) 945-0549
8    dchavous@chavousiplaw.com
9    Attorneys for Plaintiff
10   Rothschild Digital Confirmation,, LLC

11                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                               SAN FRANCISCO DIVISION

13   ROTHSCHILD DIGITAL
     CONFIRMATION, LLC,                                   PATENT
14
15                         Plaintiff,                     Case No.

16                         v.                             COMPLAINT FOR PATENT
                                                          INFRINGEMENT
17   SKEDULO HOLDINGS INC.,
18
                           Defendant.
19
20
            Plaintiff, Rothschild Digital Confirmation, LLC. (“Rothschild” or “Plaintiff”), through its
21
22   undersigned attorneys, sues Defendant, Skedulo Holdings Inc. (“Skedulo”), and alleges:

23                                      NATURE OF THE ACTION

24   1.             This is an action for infringement of U.S. Patent No. 7,456,872, (“the ʼ872 patent”),

25   arising under the patent laws of the United States, Title 35, United States Code, 35 U.S.C. §§ 271
26
     and 281. This action relates to the unauthorized making, using, offering for sale, selling, and/or
27
     importing of unauthorized products that infringe the claims of the ’872 patent. As set forth herein,
28
                                                      1
                                          Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 2 of 15



     Plaintiff brings this action to enjoin Defendant from infringing the ’872 patent and to recover all
1
2    damages associated with the infringement of the ’872 patent, including attorneys’ fees and costs.

3                                                  PARTIES

4            2.     Rothschild is a corporation organized and existing under the laws of the State of
5    Texas, with its principal place of business at 1400 Preston Road, Suite 400, Plano, TX 75093-
6
     5189.
7
             3.     Upon information and belief, Skedulo is a corporation organized and existing under
8
     the laws of the State of Delaware, having a principal place of business and its headquarters at 1700
9
10   Montgomery Street, San Francisco, California 94111.

11                                     JURISDICTION AND VENUE

12           4.     This action arises under the patent laws of the United States, 35 U.S.C. §§ 100, et

13   seq, and this Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331
14
     and 1338(a). Venue is proper in this Court under 28 U.S.C. §§ 1391, 1400(a), and 1400(b).
15
             5.     Upon information and belief, this Court has personal jurisdiction over Skedulo,
16
     because, inter alia, Skedulo has a principal place of business in this district.
17
             6.     Upon information and belief, Skedulo regularly and continuously transacts business
18
19   within the State of California, including availing itself of the privilege of conducting business in

20   the State of California by developing, manufacturing, marketing, and/or selling its Skedulo
21   products there for use by California citizens. Upon information and belief, Skedulo derives
22
     substantial revenue from its sales including residents in the State of California. For instance,
23
     Skedulo offers its products for sale online to customers, including customers in California. See
24
     https://www.skedulo.com/.
25
26           7.     Upon information and belief, Skedulo will directly and/or through its employees or

27   agents, and/or its customers, uses products, as defined below, that contain each and every element

28
                                                        2
                                            Complaint with Jury Demand
         Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 3 of 15



     of at least one claim of the ’872 patent with the knowledge and/or understanding that such
1
2    products are used or will be used in this District. For example, Defendant offers the accused

3    product to customers in California through its website. See id. Upon information and belief,

4    Defendant has engaged in substantial and not isolated activity within the district. For these
5    reasons, exercise of jurisdiction over Defendant is proper and will not offend traditional notions of
6
     fair play and substantial justice.
7
             8.      Regarding at least some of its activities, Defendant solicits business from and
8
     markets its products to consumers within California by providing a product that verifies an
9
10   assignment of a user, as described in the ’872 patent.

11           9.      In addition to Defendant’s continuously and systematically conducting business in

12   California, the causes of action against Defendant are connected (but not limited) to Defendant’s
13
     purposeful acts committed in the State of California including Defendant’s use of a locational
14
     image verification device for verifying an assignment of a user, as described in the ‘872 Patent.
15
             10.     Defendant is a company that has a regular and established presence in the district
16
     and makes and uses a product that us locational image verification device for verifying an
17
18   assignment of a user. See Exhibit 2.

19           11.     Defendant’s product includes a user verification module for verifying an identity of
20   a user of the device, which upon verification of the user, the user verification module enables
21
     operation of the device and provides an assignment to the user. See id.
22
             12.     Defendant’s product includes a capture module for capturing an image relating to
23
     the assignment and creating a digital image file wherein the user verification verifies the identity
24
25   of the user of the device at a time of the image capture. See id.

26           13.     Defendant’s product includes a locational information module for determining a

27   location of the device when capturing the image.
28
                                                        3
                                            Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 4 of 15



             14.     Defendant’s product includes a date and time module for determining a date and
1
2    time of the image capture. See id.

3            15.     Defendant’s product includes a processing module for associating the assignment,

4    the user identity, location information and the time and date to the digital image file. See id.
5            16.     Defendant’s product includes an encryption module for encrypting the digital
6
     image file and associated information (e.g., data encryption) upon image capture. See id.
7
             17.     For the reasons set forth above, venue is proper in this judicial district under both
8
     28 U.S.C. § 1400(b) because Defendant has committed acts of infringement and has a regular and
9
10   established place of business in this district.

11                                              BACKGROUND

12           18.     On November 25, 2008, the United States Patent and Trademark Office
13   (“USPTO”) duly and legally issued the ’872 patent, entitled “Device and method for embedding
14
     and retrieving information in digital images” after a full and fair examination. See Exhibit 1.
15
             19.     Rothschild is presently the owner of the patent, having received all right, title and
16
     interest in and to the ’872 patent from the previous assignee of record. Therefore, Rothschild, as
17
18   the owner of the entire right, title and interest in the ’872 patent, possesses the right to sue for

19   infringement of the ’872 patent to recover past and present damages, as well as seek an injunction

20   or reasonable royalties against future infringement.
21
                                              THE ’872 PATENT
22
             20.     The ’872 patent contains a total of thirty-nine (39) claims: two (2) independent
23
     claims and thirty-seven (37) dependent claims.
24
             21.     The ’872 patent claims locational image devices and methods for verifying an
25
26   assignment of a user.

27
28
                                                        4
                                            Complaint with Jury Demand
           Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 5 of 15



               22.   Defendant commercializes, inter alia, locational image software for devices that
1
2    include each and every element and/or performs each and every step of at least one claim of the

3    ’872 patent

4              23.   The ’872 patent will expire no earlier than September 16, 2026.
5              24.   The ’872 patent discloses and claims, in part, “Devices, systems and methods for
6
     capturing, storing, allowing user input, receiving internal input, processing, transmitting, scanning,
7
     and displaying digital images is provided. Digital photography has gained a substantial share of
8
     the worldwide photographic market.”        See Exhibit 1 at Col. 2, lines 10-13.       The invention
9
10   disclosed and claimed in the ’872 patent solved at least one technical issue associated with the art

11   of digital image and data processing. For example, the invention increased the ease of use and

12   efficiency of organizing images and associating vital information with a collection of images. As
13
     such, the invention disclosed and claimed in the ’872 patent represents a technical solution to a
14
     problem associated with digital image capture.
15
                        INFRINGEMENT BY SKEDULO AND ITS CUSTOMERS
16
               25.   The accused products include, but are not limited to, Skedulo’s Skedulo product
17
18   (“the Accused Products”). Skedulo instructs its customers to install the Accused Product on

19   mobile devices and use the Accused Product in accordance with the invention described and

20   claimed in the ’872. This constitutes direct infringement by Skedulo’s customers and indirect
21   infringement by Skedulo. See Exhibit 1. Furthermore, upon information and belief, Skedulo has
22
     tested the Accused Product on mobile devices, and this constitutes direct infringement by Skedulo.
23
     See id.
24
               26.   When customers install the Accused Product on a mobile device as instructed by
25
26   Skedulo, the mobile device with the Accused Product has all of the elements recited in claim 1 of

27   the     ’872    patent.     See,    generally,   Exhibit    2;     https://support.skedulo.com/hc/en-
28
                                                       5
                                           Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 6 of 15



     us/articles/333757000536-2-The-Skedulo-Mobile-App-Log-in-. Specifically, the Accused Product
1
2    comprises a locational image verification device for verifying an assignment of a user (e.g., the

3    consumer). See Exhibit 2; https://www.skedulo.com/industries/field-service-scheduling/;

4    https://help.salesforce.com/articleView?id=mfs_requirements.htm&type=5.
5           27.        When customers install the Accused Product on a mobile device as instructed by
6
     Skedulo, the mobile device with the Accused Product includes a user verification module (e.g., the
7
     Accused Product on the mobile device) for verifying an identity of a user of the device (e.g.,
8
     mobile application checks the entered login credentials of the user and verify an individual). See
9
10   Exhibit 2; https://support.skedulo.com/hc/en-us/articles/333757000536-2-The-Skedulo-Mobile-

11   App-Log-in-; https://www.skedulo.com/industries/field-service-scheduling/.
12          28.        When customers install the Accused Product on a mobile device as instructed by
13
     Skedulo, the mobile device with the Accused Product includes a capture module (e.g., the camera
14
     on the mobile device) for capturing an image relating to the assignment (e.g., an image of the field
15
     using mobile device camera and sync the data with CRM) and creating a digital image file (e.g.,
16
17   the digital image file of the photo); wherein the user verification module (e.g., the Accused

18   Product on the mobile device) verifies the identity of the user (e.g., upon successful login attempt,

19   the user can capture an image of the assignment) of the device at a time of the image capture. See
20   Exhibit 2; https://www.skedulo.com/industries/field-service-scheduling/.
21
            29.        When customers install the Accused Product on a mobile device as instructed by
22
     Skedulo, the mobile device with the Accused Product includes a locational information module
23
     (e.g., using the GPS signal to capture a real time location of the mobile device) for determining a
24
25   location     of     the   device    when     capturing     the     image.       See    Exhibit    2;

26   https://support.skedulo.com/hc/en-us/articles/360000118336-10-The-Skedulo-Mobile-App-

27   Proximity-Notifications;              https://www.skedulo.com/industries/field-service-scheduling/.
28
                                                       6
                                           Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 7 of 15



     Furthermore, the mobile device with the Accused Product includes a date and time module (e.g.,
1
2    the date and time module of the mobile device enabled with the Accused Product) for determining

3    a date and time of the image capture (e.g., the Accused Product associates the job time spent with

4    the field data collected by the user).        See Exhibit 2; https://support.skedulo.com/hc/en-
5    us/articles/360000118336-10-The-Skedulo-Mobile-App-Proximity-Notifications;
6
     https://www.skedulo.com/industries/field-service-scheduling/.
7
            30.     When customers install the Accused Product on a mobile device as instructed by
8
     Skedulo, the mobile device with the Accused Product includes a processing module (e.g., the
9
10   processor of the mobile device) for associating the assignment, the user identity, location

11   information and the time and date to the digital image file (e.g., collecting the field information

12   from the user and linking the captured photos, real time location date and a time spent on the field
13
     to complete assignments).      See Exhibit 2; https://www.skedulo.com/industries/field-service-
14
     scheduling/.
15
            31.     When customers install the Accused Product on a mobile device as instructed by
16
     Skedulo, the mobile device with the Accused Product includes an encryption module (e.g.,
17
18   encryption module for storing and protecting the collected field information data in the database)

19   for encrypting the digital image file and associated information (e.g., data encryption) upon image
20   capture. See Exhibit 2; https://www.skedulo.com/security-policy/.
21
            32.     Upon information and belief, Defendant has tested the Accused Product on mobile
22
     devices and has thus infringed claim 1 of the ’872 patent during at least testing of the Accused
23
     Product. See, generally, Exhibit 2; https://support.skedulo.com/hc/en-us/articles/333757000536-
24
25   2-The-Skedulo-Mobile-App-Log-in-. During testing, the Accused Product comprises a locational

26   image verification device (e.g., a mobile device installed with the Accused Device is capable of

27   capturing a photo and enabled with location services) for verifying an assignment of a user (e.g.,
28
                                                      7
                                          Complaint with Jury Demand
           Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 8 of 15



     the     user/field        technician   testing   the       Accused     Product).   See     Exhibit   2;
1
2    https://www.skedulo.com/industries/field-service-scheduling/;

3    https://help.salesforce.com/articleView?id=mfs_requirements.htm&type=5.

4             33.      Upon information and belief, Skedulo has tested the Accused Product on a mobile
5    device such that the mobile device with the Accused Product includes a user verification module
6
     (e.g., the Accused Product on the mobile device) for verifying an identity of a user of the device
7
     (e.g., mobile application checks the entered login credentials of the user and verify an individual).
8
     See     Exhibit      2;     https://support.skedulo.com/hc/en-us/articles/333757000536-2-The-Skedulo-
9
10   Mobile-App-Log-in-; https://www.skedulo.com/industries/field-service-scheduling/.

11            34.      Upon information and belief, Skedulo has tested the Accused Product on a mobile
12   device such that the mobile device with the Accused Product includes a capture module (e.g., the
13
     camera on the mobile device) for capturing an image relating to the assignment and creating a
14
     digital image file (e.g., an image of the field using mobile device camera and sync the data with
15
     CRM); wherein the user verification module (e.g., the Accused Product on the mobile device)
16
17   verifies the identity of the user (e.g. upon successful login attempt, the user can capture an image

18   of the assignment) of the device at a time of the image capture.                     See Exhibit 2;

19   https://www.skedulo.com/industries/field-service-scheduling/.
20            35.      Upon information and belief, Skedulo has tested the Accused Product on a mobile
21
     device such that the mobile device with the Accused Product includes a locational information
22
     module (e.g., using the GPS signal to capture a real time location of the mobile device) for
23
     determining a location of the device when capturing the image (e.g., the Accused Product
24
25   associates the job time spent with the field data collected by the user).                See Exhibit 2;

26   https://support.skedulo.com/hc/en-us/articles/360000118336-10-The-Skedulo-Mobile-App-

27   Proximity-Notifications; https://www.skedulo.com/industries/field-service-scheduling/.
28
                                                            8
                                               Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 9 of 15



            36.     Upon information and belief, Skedulo has tested the Accused Product on a mobile
1
2    device such that the mobile device with the Accused Product includes a date and time module

3    (e.g., the date and time module of the mobile device enabled with the Accused Product) for

4    determining a date and time of the image capture (e.g., the Accused Product associates the job
5    time   spent    with   the   field   data   collected    by       the   user).   See   Exhibit    2;
6
     https://support.skedulo.com/hc/en-us/articles/360000118336-10-The-Skedulo-Mobile-App-
7
     Proximity-Notifications; https://www.skedulo.com/industries/field-service-scheduling/.
8
            37.     Upon information and belief, Skedulo has tested the Accused Product on a mobile
9
10   device such that the mobile device with the Accused Product includes a processing module (e.g.,

11   the processor of the mobile device) for associating the assignment, the user identity, location

12   information and the time and date to the digital image file (e.g., collecting the field information
13
     from the user and linking the captured photos, real time location date and a time spent on the field
14
     to complete assignments).      See Exhibit 2;    https://www.skedulo.com/industries/field-service-
15
     scheduling/.
16
            38.     Upon information and belief, Skedulo has tested the Accused Product on a mobile
17
18   device such that the mobile device with the Accused Product includes an encryption module (e.g.,

19   encryption module for storing and protecting the collected field information data in the database)
20   for encrypting the digital image file and associated information (e.g., data encryption) upon image
21
     capture. See Exhibit 2; https://www.skedulo.com/security-policy/.
22
            39.     Additionally, the Accused Product when used on the mobile device infringes claim
23
     27. The Accused Product allows for a method for verifying an assignment of a user. See Exhibit
24
25   2; https://support.skedulo.com/hc/en-us/articles/333757000536-2-The-Skedulo-Mobile-App-Log-

26   in-; https://www.skedulo.com/industries/field-service-scheduling/.

27
28
                                                      9
                                          Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 10 of 15



            40.       When used by Skedulo’s customers, as instructed by Skedulo, and, upon
1
2    information and belief, used during testing of the Accused Product by Skedulo, the Accused

3    Product on the mobile device performs the step of verifying a user of the device to enable use of

4    the device.     See Exhibit 2; https://support.skedulo.com/hc/en-us/articles/333757000536-2-The-
5    Skedulo-Mobile-App-Log-in-.
6
            41.       When used by Skedulo’s customers, as instructed by Skedulo, and, upon
7
     information and belief, used during testing of the Accused Product by Skedulo, the Accused
8
     Product on the mobile device performs the step of receiving assignment information for the user
9
10   upon verification. See Exhibit 2; https://www.skedulo.com/industries/field-service-scheduling/.

11          42.       When used by Skedulo’s customers, as instructed by Skedulo, and, upon

12   information and belief, used during testing of the Accused Product by Skedulo, the Accused
13
     Product on the mobile device peforms the step of capturing an image with an imaging device
14
     relating   to the     assignment   and   creating    a   digital   image   file.   See   Exhibit   2;
15
     https://www.skedulo.com/industries/field-service-scheduling/.
16
            43.       When used by Skedulo’s customers, as instructed by Skedulo, and, upon
17
18   information and belief, used during testing of the Accused Product by Skedulo, the Accused

19   Product on the mobile device peforms the step of determining an identity of the user at a time of
20   the image capture. See Exhibit 2; https://www.skedulo.com/industries/field-service-scheduling/.
21
            44.       When used by Skedulo’s customers, as instructed by Skedulo, and, upon
22
     information and belief, used during testing of the Accused Product by Skedulo, the Accused
23
     Product on the mobile device peforms the step of determining a location of the device upon image
24
25   capture.      See Exhibit 2; https://support.skedulo.com/hc/en-us/articles/360000118336-10-The-

26   Skedulo-Mobile-App-Proximity-Notifications; https://www.skedulo.com/industries/field-service-

27   scheduling/.
28
                                                         10
                                          Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 11 of 15



             45.        When used by Skedulo’s customers, as instructed by Skedulo, and, upon
1
2    information and belief, used during testing of the Accused Product by Skedulo, the Accused

3    Product on the mobile device peforms the step of determining a date and time of the image

4    capture.      See Exhibit 2; https://support.skedulo.com/hc/en-us/articles/360000118336-10-The-
5    Skedulo-Mobile-App-Proximity-Notifications; https://www.skedulo.com/industries/field-service-
6
     scheduling/.
7
             46.        When used by Skedulo’s customers, as instructed by Skedulo, and, upon
8
     information and belief, used during testing of the Accused Product by Skedulo, the Accused
9
10   Product on the mobile device peforms the step of associating the assignment information, the user

11   identity, location information and the date and time to the digital image file. See Exhibit 2;

12   https://www.skedulo.com/industries/field-service-scheduling/.
13
             47.        When used by Skedulo’s customers, as instructed by Skedulo, and, upon
14
     information and belief, used during testing of the Accused Product by Skedulo, the Accused
15
     Product on the mobile device peforms the step of encrypting the associated information and digital
16
     image file upon image capture. See Exhibit 2; https://www.skedulo.com/security-policy/.
17
18           48.        As shown in paragraphs 25-47 above, the Accused Product as installed on a mobile

19   device contains all of the elements of at least claims 1 and 27 of the ’872 patent. Defendant’s
20   Accused Product is enabled by invention described and claimed in the ’872 patent.
21
                                                    COUNT I
22
                   (DIRECT INFRINGEMENT OF THE ’872 PATENT BY SKEDULO)
23
             49.        Each of the preceding paragraphs 1 through 48 are realleged and incorporated as if
24
     fully set forth.
25
26           50.        In violation of 35 U.S.C. § 271, Defendant is now, and has been directly infringing

27   the ’872 patent.

28
                                                        11
                                             Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 12 of 15



             51.        Defendant has had knowledge of infringement of the ’872 patent, or will have
1
2    knowledge of infringement of the ’872 patent upon the service of this Complaint. Defendant’s

3    infringement of the ’872 patent will thus be knowing and intentional at least upon the service of

4    this Complaint.
5            52.        Defendant has directly infringed and continues to directly infringe at least claims 1
6
     and 27 of the ’872 patent by making, using, offering to sell, selling, and/or importing the Accused
7
     Product with a mobile device without authority in the United States. Defendant does not have a
8
     license or authorization to use any product covered by the claims of the ’872 patent.
9
10           53.        As a direct and proximate result of Defendant’s direct infringement of the ’872

11   patent, Plaintiff has been and continues to be damaged.

12           54.        By engaging in the conduct described herein, Defendant has injured Rothschild and
13
     is thus liable for direct infringement of the ’872 patent, pursuant to 35 U.S.C. § 271(a).
14
             55.        As a result of Defendant’s infringement of the ’872 patent, Rothschild has suffered
15
     monetary damages and is entitled to a monetary judgment in an amount adequate to compensate
16
     for Defendant’s past infringement, together with interests and costs.
17
18           56.        If infringement of the ’872 patent by Skedulo is not enjoined, Rothschild will suffer

19   substantial and irreparable harm now and in the future for which there is no adequate remedy at
20   law.
21
                                                     COUNT II
22
                   (INDIRECT INFRINGEMENT OF THE ’872 PATENT BY SKEDULO)
23
             57.        Each of the preceding paragraphs 1 through 56 are realleged and incorporated as if
24
     fully set forth.
25
26           58.        In violation of, at least, 35 U.S.C. §§ 271, Defendant is now, and has been

27   indirectly infringing the ’872 patent.

28
                                                         12
                                              Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 13 of 15



            59.     Defendant has indirectly infringed and continues to indirectly infringe at least
1
2    claims 1 and 27 of the ’872 patent by actively inducing and/or contributing to its respective

3    customers, users, and/or licensees to directly infringe by using the Accused Product in a manner

4    that infringes the ’872 patent. Defendant engaged or will have engaged in such inducement and/or
5    contributory infringement having knowledge of the ’872 patent. Defendant also knew or should
6
     have known that its action would induce direct infringement by others and intended that its actions
7
     would induce direct infringement by others. For example, Defendant sells, offers to sell and
8
     advertises the Accused Product through websites or digital distribution platforms that are available
9
10   in the State of California, specifically intending that its customers use it on mobile devices.

11          60.     Furthermore, Defendant’s customers’ use of the Accused Product is facilitated by

12   the use of the device and method described and claimed in the ’872 patent. As a direct and
13
     proximate result of Defendant’s indirect infringement by inducement of the ’872 patent, Plaintiff
14
     has been and continues to be damaged.
15
            61.     Neither Defendant nor its customers, licensees, and users have license or
16
     authorization to the ’872 patent.
17
18          62.     As a result of Defendant’s indirect infringement and its customers’ direct

19   infringement of the ’872 patent, Rothschild has suffered monetary damages and is entitled to a
20   monetary judgment in an amount adequate to compensate for Defendant’s past infringement,
21
     together with interests and costs.
22
            63.     If Defendant’s direct infringement and its customers’ direct infringement of the
23
     ’872 patent is not enjoined, Rothschild will suffer substantial and irreparable harm now and in the
24
25   future for which there is no adequate remedy at law.

26
27
28
                                                       13
                                           Complaint with Jury Demand
          Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 14 of 15



                                          DEMAND FOR JURY TRIAL
1
                  64.       Rothschild demands a trial by jury of all causes of action that are so triable.
2
3                                            REQUEST FOR RELIEF

4    1.                 That Defendant be adjudged to have infringed the ’872 patent directly, literally
5    and/or under the doctrine of equivalents;
6
             2.         An order permanently enjoining Skedulo, its affiliates, subsidiaries, and each of its
7
     officers, agents, servants and employees, and those acting in privity or concert with it, from
8
     making, using, offering to sell, or selling in the United States, or importing into the United States,
9
10   the Accused Product, any component of the Accused Product that constitutes a material part of the

11   claimed invention, or any product that infringes the ’872 patent until after the expiration date of

12   the ’872 patent, including any extensions and/or additional periods of exclusivity to which
13   Rothschild is, or becomes, entitled;
14
             3.         An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate
15
     Rothschild for the Defendant’s past infringement and any continuing or future infringement up
16
     until the date that Defendant is finally and permanently enjoined from further infringement,
17
18   including compensatory damages;

19           4.         An assessment of pre-judgment and post-judgment interest and costs against

20   Defendant, together with an award of such interest, expert fees, and costs incurred during this
21   litigation, in accordance with 35 U.S.C. §284;
22
             5.         That Defendant’s infringement after service of this Complaint is intentional and
23
     knowing infringement and the assessment of three times the damages found for infringement after
24
     service of this Complaint, in accordance with 35 U.S.C. §284;
25
26           6.         That Defendant be directed to pay enhanced damages, including Rothschild’s

27   attorneys’ fees incurred during this litigation pursuant to 35 U.S.C. §285; and
28
                                                          14
                                              Complaint with Jury Demand
        Case 3:19-cv-02659-TSH Document 1 Filed 05/16/19 Page 15 of 15



            7.      Such further relief as this Court deems proper and just, including but not limited to
1
2    any appropriate relief under Title 35.

3
4    Dated: May 16, 2019
5
6
7
                                              Respectfully submitted,
8
                                         /s/ Steven A. Nielsen, Esq
9                                        100 Larkspur Landing Circle, Suite 216
                                         Larkspur, CA 94939
10                                       415-272-8210
                                         Steve@NielsenPatents.com
11
12
                                              /s/ David A. Chavous, Esq.
13                                            (Application for Admission Pro Hac Vice to be filed)
                                              CHAVOUS INTELLECTUAL
14                                            PROPERTY LAW LLC
                                              793 Turnpike Street, Unit 1
15                                            North Andover, MA 01845
16                                            Phone: (978) 655-4309
                                              Fax: (978) 945-0549
17                                            dchavous@chavousiplaw.com

18                                            Attorneys for Plaintiff
                                              Rothschild Digital Confirmation, LLC.
19
20
21
22
23
24
25
26
27
28
                                                         15
                                              Complaint with Jury Demand
